It is ORDERED that the June 26, 1978 order of the Superior Court, Law Division, Hudson County, denying plaintiff’s application under 12.4:50 — 1(f) to vacate the summary judgment in favor of N.L. Industries, is summarily reversed; and it is further ORDERED that the matter is remanded to the Superior Court, Law Division, for a new trial as to respondent N.L. Industries. Jurisdiction is not retained. Justice Handler dissents on the ground that certification of this case should be vacated as improvidently granted.